      Case 1-18-42994-ess        Doc 31     Filed 11/05/18     Entered 11/05/18 11:03:24




                                 MARK E. COHEN, ESQ.
                                  ATTORNEY AT LAW
                              108-18 QUEENS BOULEVARD
                                  4TH FLOOR, SUITE 3
                            FOREST HILLS, NEW YORK 11375
                                        ----------
                                   Telephone (718) 258-1500
                                   Facsimile (718) 793-1627

                                                     November 5, 2018

HONORABLE ELIZABETH S. STONG
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201

               Re:    Lesley L. Nieuwkerk, Chapter 13 Debtor
                      EDNY Case No. 1-18-42994-ess


Dear Judge Stong:

       As attorney for the Chapter 13 debtor, I am submitting this letter to advise the Court that
the debtor has no opposition to the Trustee’s pending motion to dismiss this Chapter 13 case.

       Thanking you for your courtesy in this matter, I am

                                                     Respectfully yours,

                                                     s/Mark E. Cohen, Esq.
                                                     MARK E. COHEN, ESQ.

MEC:ms

cc: Marianne DeRosa, Esq., Chapter 13 Trustee
